DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. 2019110708461, filed on November 5, 2019.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-2 and 7 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ros (US 20210222942).
Regarding claim 1, Ros discloses a transport container comprising: 
- a box (a chamber, 9 in Figure 3) for receiving the transport goods and
- a temperature adjustment module (a cooling unit, 32 in Figure 3) for temperature control of the chamber, which is removable from the transport container [Lines 16-18 in Paragraph 50],
wherein the box (the chamber, 9 in Figure 3) comprises a fluid inlet (an opening, 30 in Figure 3) and a fluid outlet (an opening, 31 in Figure 3), and the temperature adjustment module comprises a fluid output port and a fluid return port; when the temperature adjustment module is connected to the box, the fluid output port of the temperature adjustment module is connected with the fluid inlet of the box, and the fluid return port of the temperature adjustment module is connected with the fluid outlet of the box, as shown in the below figure.

    PNG
    media_image1.png
    678
    852
    media_image1.png
    Greyscale

Regarding claim 2, Ros discloses that the temperature adjustment module (the cooling unit, 32 in Figure 3) is connected to the box (the chamber, 9 in Figure 3) by translation, as shown in the above figure.
Regarding claim 7, Ros discloses that the box (the chamber, 9 in Figure 3) is of the shape of a cube [Line 5 in Paragraph 51], and the fluid inlet (the opening, 30 in Figure 3) and the fluid outlet (the opening, 30 in Figure 3) are located on a first side wall of the box.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Ros (US 20210222942) in view of Liddell (WO 2014080197).
Regarding claim 3, Ros discloses a transport container as set forth in claim 1, wherein the temperature adjustment module (the cooling unit, 32 in Figure 3) comprises a temperature adjustment device (an evaporation element, 33 in Figure 3).
Ros does not disclose a battery for supplying energy to the temperature adjustment device (the cooling unit, 32 in Figure 3).
However, Liddell discloses a flight case comprising one or more batteries (Figure 6) to provide power to run a fridge motor [Lines 6-8 in Page 10].
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Ros’s temperature adjustment module to incorporate the teachings of Liddell by adding one or more batteries to Ros’s temperature adjustment module (the cooling unit, 32 in Figure 3) for the purpose of securing a backup power to provide power to run Ros’s temperature adjustment module. 
Claims 5-6, 8, and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Ros (US 20210222942) in view of Baker et al. (US 20180252466) [Baker].
Regarding claims 5 and 6, Ros discloses a transport container as set forth in claim 1.
Ros does not disclose that the box comprises a phase change material inside, and the phase change material is detachably installed in the box, wherein the phase change material has a sheet shape and is detachably installed to at least one wall of the box.
However, Baker discloses an apparatus with a closed container (3 in Figure 3) comprising a phase change material (58 in Figure 3) to control the temperature of the interior region of the container and the items. Baker also discloses that the phase change material is installed to at least one wall of the container, wherein the phase change material may be in the form of a continuous sheet (58 in Figure 2) [Lines 10-11 in Paragraph 74] and may be removable from the interior region of the container [Line 8 in abstract].
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Ros’s box (the chamber, 9 in Figure 3) to incorporate the teachings of Baker by including a phase change material to Ros’s box (the chamber, 9 in Figure 3), wherein the phase change material may be in the form of a sheet and may be removable, for the purpose of facilitating controlling the temperature of the interior region of Ros’s box and the items and better handling of the phase change material in terms of installation.
Regarding claim 8, Ros discloses a transport container as set forth in claim 7.
Ros does not positively recite that the box (the chamber, 9 in Figure 3) comprises an openable door.
However, Baker discloses an apparatus with a closed container (3 in Figure 3) comprising an openable door (5 in Figure 2) on a side wall.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Ros’s box (the chamber, 9 in Figure 3) to incorporate the teachings of Baker by including an openable door to the second side wall of Ros’s box (the chamber, 9 in Figure 3), wherein the second side wall is opposite to the fluid inlet and the fluid outlet, for the purpose of efficiently loading items to the box and better installing the phase change material in the box. 
 Regarding claim 10, Ros in view of Baker discloses a transport container as set forth in claim 8.
Baker discloses that the phase change material is installed at each of walls (72A-72D in Figure 3) of the container, wherein the phase change material may be removable from the interior region of the container [Line 8 in abstract].
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Ros (US 20210222942).
Regarding claim 4, Ros discloses a transport container as set forth in claim 1.
	Ros does not disclose that valves are provided at the fluid inlet and the fluid outlet of the box.
	However, Ros discloses that at least one shut-off device is arranged in the transport path for transporting the evaporated coolant to the desiccant to control opening of the path [Lines 11-12 in Paragraph 18]. Ros further discloses that the shut-off devices can be designed as valves, wherein the valves can be controlled thermally or electrically or mechanically [Lines 1-3 in Paragraph 19].
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Ros’s transport container to incorporate the teachings of Ros by including valves to the fluid inlet and the fluid outlet of the box for the purpose of better controlling opening or closing the fluid inlet and the fluid outlet, when the temperature adjustment module is detached from the box, or attached to the box.
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Ros (US 20210222942) in view of Baker et al. (US 20180252466) [Baker] in view of Wuerfel (US 20070095092) and further in view of Iwase et al. (WO 2018135034) [Iwase].
Regarding claim 9, Ros in view of Baker discloses a transport container as set forth in claim 8.
Ros in view of Baker does not disclose that the box (the chamber, 9 in Figure 3) comprises a fluid inflow channel and a fluid return channel, wherein the fluid inflow channel is in communication with the fluid inlet and has a portion at the first side wall of the box and a portion at a top side of the box, and the fluid return channel is in communication with the fluid outlet and has a portion at the first side wall of the box and a portion at a bottom side of the box.
However, Wuerfel discloses a refrigerated container comprising a fluid return channel (channels, 435 in Figure 5 and ducts, 140 in Figure 5). Wuerfel also discloses an intentional fluid flow (350 in Figure 5). Wuerfel does not discloses a fluid inflow channel, but for the fluid inflow channel, one of ordinary skill in the art can learn from the teachings of Wuerfel’s fluid return channel (channels, 435 in Figure 5 and ducts, 140 in Figure 5). As a result, one of ordinary skill in the art can install a fluid inflow channel at the first side wall of the box and a portion at a top side of the box according to the teachings of Wuerfel’s fluid return channel.

    PNG
    media_image2.png
    604
    894
    media_image2.png
    Greyscale

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Ros in view of Baker’s transport container to incorporate the teachings of Wuerfel’s fluid return channel by including a fluid inflow channel and a fluid return channel, wherein the fluid inflow channel is in communication with the fluid inlet and has a portion at the first side wall of the box and a portion at a top side of the box, and the fluid return channel is in communication with the fluid outlet and has a portion at the first side wall of the box and a portion at a bottom side of the box, for the purpose of providing a better fluid flow by installing a proper fluid channels.
Ros in view of Baker and further in view of Wuerfel does not disclose that the top inner partition may comprise a plurality of ventilation holes.
However, Iwase discloses a plate comprising a plurality of ventilation holes (61 in Figure 1).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Ros in view of Yamashita and further in view of Wuerfel’s transport container to incorporate the teachings of Iwase by making a plurality of ventilation holes at the top inner partition for the purpose of distributing fluid uniformly from the top partition to the items in the box.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAE HYUN JIN whose telephone number is (571)272-8972. The examiner can normally be reached Monday-Friday 7:30am - 5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Len Tran can be reached on 571-272-1184. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/DAE HYUN JIN/Examiner, Art Unit 3763                                                                 

/LEN TRAN/Supervisory Patent Examiner, Art Unit 3763